Freedman, P. J.
This action was brought by the plaintiff to recover for three weeks and two days’ salary at an agreed price of three dollars per week, and the sum of seventeen dollars and twenty-five cents commissions, claiméd by the plaintiff to have been earned by him as an insurance agent while employed by the defendant, less the sum of six dollars, paid for two weeks’ salary. The facts are substantially undisputed as to the hiring and agreement as to amount of the commissions to be paid. But the defendant claimed that the commissions were not to be paid to the plaintiff until a period of thirteen weeks had elapsed from the date of each policy written by or through the plaintiff’s solicitation. The agreement between the parties was in writing, but was silent upon this question, and each parly gave parol evidence in conflict upon that point. Upon that issue the trial court found against the defendant, and gave judgment in favor of the plaintiff. The record discloses no ground for reversal.
McAdam and Gildersleeve, JJ., concur.
Judgment affirmed, with costs.